CCA 38381. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision *347of the United States Air Force Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is directed that the promulgating order be corrected to (1) change the pleas to Charges I and II from "Not Guilty” to "Guilty,” (2) change the finding to Charge I from "Dismissed after arraignment” to "Guilty,” and (3) spell the word "specification” correctly in specification 1 of Charge I.